Motion by defendants, pursuant to CPLR 5701, subd. (c) for leave to appeal to this court from an intermediate order which denied their application to strike out certain portions of the complaint on the ground that such portions are prejudicial and unnecessary, such order not being appealable as of right. The motion for leave to appeal front such an order is required, under the statute (CPLR 5701, subd. [c]), to be made to an individual Justice of this court. The motion is, therefore, referred to the Hon. Arthur D. Brennan, an Associate Justice of this court, for consideration. Defendants’ time to answer the complaint is extended until January 25, 1965. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.